The petitioner prays for a writ of mandate directing the county clerk, as ex-officio clerk of the board of supervisors of Orange County, to attest an ordinance calling a special election for the purpose of determining whether or not certain bonds shall be issued for harbor improvements. *Page 745 
This he has refused to do, upon a number of grounds involving the constitutionality and legality of the issuance of the bonds if they should be voted.
[1] Section 4038, subdivision 8, of the Political Code makes it the duty of the clerk to authenticate with his signature and the seal of the board of proceedings of the board whenever they shall have been ordered published. This is purely a ministerial duty, the performance of which can be made contingent upon no other consideration than the order of the board of which he isex-officio clerk. He cannot dispute the legality of the actions which they have taken upon constitutional or other legal grounds. (Marin Municipal Water Dist. v. Dodge, 172 Cal. 724
[158 P. 187]; City of Los Angeles v. Lelande, 157 Cal. 30
[106 P. 218]; Thoits v. Byxbee, 34 Cal.App. 226 [167 P. 166].)
The writ is granted.
Works, Acting P.J., and Conrey, J., pro tem., concurred.